Name: Commission Regulation (EEC) No 586/81 of 4 March 1981 on the arrangements for imports into France, Denmark and the Benelux countries of certain textile products originating in Thailand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 3 . 81 Official Journal of the European Communities No L 60/ 13 COMMISSION REGULATION (EEC) No 586/81 of 4 March 1981 on the arrangements for imports into France, Denmark and the Benelux countries of certain textile products originating in Thailand THE COMMISSION OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries (l ), as last amended by Regula ­ tion (EEC) No 3553/80 (2), and in particular Articles 11 and 15 thereof, Importation into France, Denmark and the Benelux countries of the categories of products originating in Thailand specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 1 . Products as referred to in Article 1 , shipped from Thailand to France, Denmark and the Benelux coun ­ tries before the date of entry into force of this Regula ­ tion and not yet released for free circulation , shall be so released subject to the presentation of a bill of lading or other transport document proving that ship ­ ment actually took place before that date . 2 . Imports of products shipped from Thailand to France, Denmark and the Benelux countries after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . Whereas Article 11 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into France of parkas and anoraks (category 21 ), imports into the Benelux countries of women's, girls' and infants' knitted or crocheted pyjamas and night dresses (category 25) and imports into Denmark and the Benelux countries of tracksuits of knitted or crocheted fabric, not elastic or rubberized (category 73), originating in Thailand, have exceeded the respec ­ tive levels referred to in paragraph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 11 , Thailand was notified of a request for consultations ; whereas, following those consultations, it is desirable to make the products in question subject to quantitative limits for 1981 and 1982 ; Whereas paragraph 13 of the said Article 11 ensures that quantitative limits are observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3059/78 ; Whereas the products in question exported from Thai ­ land between 1 January 1981 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1981 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Thailand on or after 1 January 1981 and released for free circulation shall be set off against the quantitative limit established for 1981 . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (!) OJ No L 365, 27 . 12. 1978 , p . 1 . (2) OJ No L 381 , 31 . 12. 1980, p . 1 . It shall apply until 31 December 1982. No L 60/ 14 Official Journal of the European Communities 6. 3 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 March 1981 . For the Commission Wilhelm HAFERKAMP Vice-President 6 . 3 . 81 Official Journal of the European Communities No L 60/ 15 ANNEX Cate ­ gory CCT heading No NIMEXE code (1981 ) Description Member States Units QuantitÃ ¤t from 1 January 1981 ive limits to 3 1 December 1982 21 61.01 B IV 61.02 B II d) 61.01-29 ; 31 ; 32 61.02-25 ; 26 ; 28 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Parkas ; anoraks, windcheaters, waister jackets and the like, woven, of wool , of cotton or of man-made textile fibres F 1 000 pieces 680 721 25 60.04 B IV b) 2 aa) bb) d) 2 aa) bb) 60.04-51 ; 53 ; 81 ; 83 Under garments, knitted or crocheted, not elastic or rubberized : Women's , girls' and infants' (other than babies') knitted or crocheted pyjamas and night dresses, of cotton or synthetic fibres BNL 1 000 pieces 180 191 73 60.05 A II b) 3 60.05-16 ; 17 ; 19 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Track suits of knitted or crocheted fabric , not elastic or rubberized, of wool , of cotton or of man-made textile fibres BNL DK 1 000 pieces 265 150 281 159